

Exhibit 10.9
SECOND AMENDED AND RESTATED
SERVICES AGREEMENT


THIS SECOND AMENDED AND RESTATED SERVICES AGREEMENT (this “Agreement”) is
entered into on February 25, 2020 by and between Oaktree Capital Management,
L.P. (“OCMLP”), a Delaware limited partnership, and Oaktree Capital (Hong Kong)
Limited, a Hong Kong company (“OCHK”). Each of the parties to this Agreement may
be referred to herein individually as a “party” and collectively as the
“parties”.


R E C I T A L S:
WHEREAS, the parties entered into that certain Amended and Restated Services
Agreement effective as of January 1, 2014 (as amended, the “A&R Services
Agreement”);


WHEREAS, the parties desire to amend and restate the A&R Services Agreement in
its entirety and to enter into this Agreement;


WHEREAS, OCMLP acts as the investment manager of various Oaktree Funds (as
defined below) that makes or will make investments in various Asian countries;


WHEREAS, OCHK has a team of professionals with experience and expertise in
transactions involving investments in various Asian countries, and OCMLP desires
OCHK to provide research, liaison, promotion, trading and related services to
OCMLP in connection with investment opportunities in various Asian countries;


WHEREAS, OCHK is able to further provide placement agent and client relations
services for capital raised from Asian investors, and trading services, for
pooled investment vehicles, investment funds, separate accounts and
co-investment opportunities managed by OCMLP (the “Oaktree Funds”); and


WHEREAS, OCHK is licensed with the Securities and Futures Commission (“SFC”) in
Hong Kong to conduct Type 1, 4 and 9 regulated activities.


NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
parties hereby agree as follows:


1.
Services

1.1    OCHK agrees to provide certain services to OCMLP as set forth in Schedule
1. All services set forth in Schedule 1 attached hereto, as the same may be
amended by the parties from time to time, are referred to herein as the
“Services”.
1.2    In rendering the Services, OCHK may utilize the services of its
affiliates, attorneys, accountants, investment bankers, brokers, appraisers,
advisers and other consultants, agents or representatives.




1

--------------------------------------------------------------------------------




2.
Service Fee

In consideration of the provisions of the Services provided by OCHK, OCMLP shall
compensate OCHK by remitting to it a service fee (the “Service Fee”) in
accordance with the terms set forth in Schedule 2 attached hereto.
3.
Representations and Warranties

Each party hereby represents and warrants to the other party as follows:
3.1    It has been duly formed and is validly existing under the laws of its
respective place of organization;
3.2    Its execution, delivery, and performance of this Agreement falls within
the scope of its power, and will not constitute a violation or breach of the
laws or contracts that are binding on it. It has obtained all necessary
authorizations and consents required for the execution, delivery, and
performance hereof; and
3.3    This Agreement, once executed by the parties, constitutes a lawful and
binding obligation of each such party, which may be enforced against such party
pursuant to the terms contained herein.


4.
Indemnification and Exculpation

4.1    In the absence of fraud, bad faith, gross negligence, willful
malfeasance, or an intentional and material breach of this Agreement, none of
OCHK or any of its officers, directors, partners, agents, representatives or
employees (each an “Indemnified Party”) shall have any liability, responsibility
or accountability in damages or otherwise to OCMLP or the Oaktree Funds for any
losses, claims, liabilities, damages, expenses (including legal fees and
expenses) incurred by such Indemnified Party, in any way relating to or arising
out of, or alleged to relate to or arise out of, any action or inaction on the
part of any Indemnified Party in relation to performing its obligations under
this Agreement.
4.2    In the absence of any Indemnified Party’s fraud, bad faith, gross
negligence, willful malfeasance, or an intentional and material breach of this
Agreement, OCMLP shall, or cause the relevant Oaktree Fund to, indemnify and
hold harmless each Indemnified Party from and against, any losses, claims,
liabilities, damages, expenses (including reasonable legal fees and expenses)
incurred by such Indemnified Party to the extent solely relating to or arising
out of any action on the part of such Indemnified Party in relation to
performing its obligations under this Agreement.


5.
Term and Termination

5.1    This Agreement shall be effective as of January 1, 2020.
5.2    The term of this Agreement shall be automatically renewed for additional
one-year terms as of each anniversary thereof unless terminated by either party
upon 30 days’ written notice to the other.
5.3    On termination of this Agreement, OCHK shall be entitled to receive any
fees and other money due but not yet paid to it with respect to the Services up
to the date of such termination as provided in this Agreement, and shall repay
to OCMLP any fees and other money paid to it in respect of any period after the
date of such termination.


2

--------------------------------------------------------------------------------




5.4    The termination of this Agreement shall be without prejudice to accrued
rights and liabilities and any provisions expressed to survive the termination
hereof.


6.
Entire Agreement

This Agreement shall constitute the entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede and replace
any prior agreements and understandings, whether oral or written, between them
with respect to such matters.


7.
Governing Law

This Agreement is governed by, and shall be construed in accordance with, the
laws of the State of California, U.S.A.


8.
Services Not Exclusive

The services of OCHK are not exclusive to OCMLP or the Oaktree Funds. OCMLP
acknowledges that OCHK shall be free to provide services similar to those to be
provided hereunder to other persons and to engage in additional activities.


9.
Relationship of the Parties

Nothing in this Agreement shall constitute or shall be deemed to constitute a
joint venture, partnership, association, syndicate, or other arrangement between
the parties or constitute OCHK to be an agent of OCMLP or any of its affiliates
for any purpose whatsoever. OCHK shall have no authority or power to act for or
represent OCMLP or any of its affiliates in any way, or to bind OCMLP or any of
its affiliates or to enter into, negotiate or conclude any contract in the name
of OCMLP or any of its affiliates.


10.
Confidentiality

OCHK shall keep confidential all information of OCMLP, its affiliates and its
partners or potential partners to which it may have access in connection with
the performance of the Services other than disclosed as required by applicable
law, regulation or rule, or as requested by any regulator with jurisdiction over
such party, or compelled to do so by any court of competent jurisdiction.
11.
Notices

11.1    Any notice or other communication under or in connection with this
Agreement (a “Notice”) shall be given: (i) in writing, (ii) in English and (iii)
shall be delivered personally, by e-mail or sent by courier by an
internationally recognized courier company (e.g. FedEx, DHL) or by fax, to the
party due to receive the Notice at its address set out below.
11.2    In the absence of evidence of earlier receipt, a Notice shall be deemed
to have been duly given if:
(a)
delivered personally, when left at the address set out below;



3

--------------------------------------------------------------------------------




(b)
sent by e-mail, the time of actual receipt of the e-mail by the recipient;

(c)
sent by courier, two business days after posting it; or

(d)
sent by fax, when confirmation of its transmission has been recorded on the
sender’s fax machine.

11.3    Notices shall be sent:
if to OCMLP:
Oaktree Capital Management, L.P.
333 South Grand Ave., 28th Floor
Los Angeles, CA 90071, U.S.A.
Attention: General Counsel
Fax: +1.213.830.6293
Email: LegalNotifications@oaktreecapital.com
if to OCHK:
Oaktree Capital (Hong Kong) Limited
Suite 2001, 20/F, Citibank Tower
3 Garden Road
Central, Hong Kong
Attention: Legal Counsel
Fax: +852.3655.6900
Email: LegalNotifications@oaktreecapital.com


12.
Successors and Assigns

Except as set forth herein or by operation of law, neither party may assign or
transfer any of their duties or obligations hereunder without the prior written
consent of the other party; provided that this Agreement shall be binding upon,
and inure to the benefit of, any successors and assigns of OCMLP or OCHK.


13.
Severability

If any term or provision of this Agreement shall be held to be illegal or
unenforceable, in whole or in part, under any enactment or rule of law, such
term or provision, or the relevant part thereof, shall to that extent be deemed
not to form part of this Agreement and the enforceability of the remainder of
this Agreement shall not be affected.


14.
Counterparts

This Agreement may be executed in any number of counterparts, each of which when
executed shall constitute an original instrument, but all the counterparts
together shall constitute one and the same instrument.




4

--------------------------------------------------------------------------------




15.
Survival

Sections 4 (Indemnification and Exculpation), 7 (Governing Law), 10
(Confidentiality) and 15 (Survival) shall survive termination of this Agreement.


16.
Amendments; Waiver

This Agreement may be modified or amended at any time or from time to time only
with the written consent of each of OCMLP and OCHK. Each amendment hereto shall
be in the form of a written agreement expressed to be an amendment hereof. The
parties agree that, to the fullest extent permitted by applicable law, no
failure or delay by any party in exercising any right or remedy hereunder shall
operate as a waiver thereof, and a waiver of a particular right or remedy on one
occasion shall not be deemed a waiver of any other right or remedy or a waiver
on any subsequent occasion.


[Signature Page Follows]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its respective authorized representative on the date first set
forth above.


OAKTREE CAPITAL MANAGEMENT, L.P.






 








/s/ Bruce A. Karsh
..................................................
Name: Bruce A. Karsh
Title: Co-Chairman and Chief Investment Officer


 










/s/ Richard Ting
..................................................
Name: Richard Ting
Title: Managing Director and Associate General Counsel  


Date: February 25, 2020
 
 











OAKTREE CAPITAL (HONG KONG) LIMITED




/s/ Todd E. Molz
 








..................................................
Name: Todd E. Molz
Title:  Authorized Signatory
 










/s/ Richard Ting
 
 
..................................................
Name: Richard Ting
Title: Authorized Signatory


Date: February 25, 2020


 
 





[Signature Page to Second Amended and Restated Services Agreement]